Citation Nr: 0609278	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1966 to November 1968 and from July 1991 to January 1992, 
including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In an April 2004 
decision, the Board granted service connection for coronary 
artery disease and remanded the issues currently in appellate 
status.  

The issue of entitlement to service connection for lung 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has hypertensive vascular disease in association 
with his service incurred coronary artery disease.


CONCLUSION OF LAW

Hypertensive vascular disease was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to service connection for hypertensive 
vascular disease, further assistance is unnecessary to aid 
the appellant in substantiating that claim.

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the Board has granted service 
connection for hypertensive vascular disease in the decision 
below.  However, the VCAA notice sent to the veteran during 
the pendency of his claim for service connection for 
hypertensive vascular disease did not discuss the aspects of 
this claim that involved the degree of disability resulting 
from hypertensive vascular disease or the effective date of 
service connection for the disability.  The RO is instructed 
to send the veteran a further VCAA notice in regard to the 
claim for service connection for hypertensive vascular 
disease that remedies these omissions.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 101(16), 1110 (West 2002).   

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

The service medical records for the veteran's first period of 
active duty do not reflect the presence of cardiovascular 
disease. The report of the induction physical examination 
shows the veteran's heart and vascular system were normal. 
His blood pressure and pulse were within normal limits. 38 
C.F.R. § 4.104, Note (1), following Code 7101 (2003). On the 
June 1968 examination for separation from active service, the 
veteran's heart and vascular system were again found to be 
normal. Blood pressure and pulse were within normal limits.

The veteran returned to active duty on July 21, 1991. On July 
23, 1991, he was given an electrocardiogram test (EKG). The 
mechanical interpretation was that there was a normal sinus 
rhythm and non-specific T-wave changes. The results were 
considered borderline and there was a notation that a medical 
doctor should interpret the results. The veteran had an 
examination by a physician on July 25, 1991. The veteran's 
blood pressure was normal and the EKG was interpreted as 
normal.   However, on August 26, 1991, during treatment for 
abdominal cramps, blood pressure readings of 151/106 and 
140/100 were recorded.  The Board notes further that a 
prescription for nitroglycerin tablets dated September 22, 
1991, is also of record.

Subsequent service clinical records show that the veteran had 
been transferred from Southwest Asia for evaluation of chest 
pain.  An EKG, dated September 23, 1991, was interpreted as 
showing a normal sinus rhythm, as well as a possible inferior 
myocardial infarction of undetermined age, and non-specific 
T-wave changes. 

The veteran had a "PGI" examination in February 1995. Heart 
and vascular system were normal. Blood pressure was 142/90. 
Pulse was normal. It was commented that the veteran had high 
blood pressure on medication.

The VA clinical records currently in the claims folder begin 
in May 1995. Blood pressure was 138/94. It was reported that 
the veteran had hypertension since 1991 and took medication 
for it.

Private Hospital Records, dated in January 1998, show that 
the veteran had critical coronary insufficiency with unstable 
angina. He underwent a coronary artery bypass graft 
procedure.

During a VA examination in January 2001, the veteran was 
examined and the records reviewed. The pertinent assessment 
was that the veteran had four-vessel coronary artery disease 
with extensive disease and was status post coronary artery 
bypass graft. The VA physician commented that it was more 
likely than not that the veteran had significant coronary 
artery disease, in 1991, and that the treadmill test, done 
then, produced a false negative result. In addition, the 
veteran had symptoms consistent with angina from 1992 to 
1998, which were treated with, and responded to, 
nitroglycerin. The doctor concluded that it was more likely 
than not that the veteran had coronary artery disease of a 
symptomatic nature, which was not detected by mechanical 
means at the time of the episode on active duty in 1991.

During a Board hearing in September 2003, the veteran gave 
sworn testimony before the undersigned.  His testimony 
included statements to the effect that he had been treated at 
VA facilities for high blood pressure, since his return from 
service. He also reported having had several episodes of 
chest pain, which he successfully treated with nitroglycerin.

It is apparent from the above evidence that the veteran had 
coronary artery disease during service and service connection 
for this disability was granted by the Board in its decision 
of April 2004.  The Board notes moreover, that the veteran 
had an instance of markedly elevated blood pressure in August 
1991, while he was on active duty and during a period of time 
when he was being actively evaluated for pathology that was 
eventually diagnosed as coronary artery disease.  Moreover, 
it was subsequently noted clinically that he had been on 
medication for hypertension since 1991. With resolution of 
all reasonable doubt in the veteran's favor, therefore, the 
Board finds that the veteran's currently diagnosed 
hypertensive vascular disease cannot be disassociated from 
his currently service connected coronary artery disease.  
Therefore, service connection for hypertensive vascular 
disease is warranted.  


ORDER

Service connection for hypertensive vascular disease is 
granted.  


REMAND

In a recent statement submitted in connection with his claim 
for service connection for lung cancer, the veteran has 
asserted that he has received considerable relevant treatment 
since his discharge from active duty at the VA outpatient 
clinic in Martinez, California, Fort Miley in San Francisco, 
California, and the VA Medical Center in Mather, California, 
to include considerable treatment for cancer at the latter 
facility in 2005.  It is apparent from a review of the claims 
folder that most records of this reported treatment are not 
currently in the claims folder, especially the records 
reflecting the veteran's recent treatment for cancer at the 
Mather facility.  

The Board notes that this is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is required to 
obtain these records. See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(b-c) (2003).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment and/or 
hospitalizations at the VA outpatient 
clinic in Martinez California, Fort 
Miley in San Francisco, California, and 
The VA Medical Center in Mather, 
California, at any time subsequent to 
his discharge from active duty in 
January 1992.  All records obtained 
should be associated with the claims 
folder.  

2.	Then, the RO should submit the claims 
folder to the VA physician who 
conducted the VA examination of 
September 8, 2004.  After a review of 
the claims folder the physician should 
either confirm the medical opinion 
regarding the etiology of the veteran's 
lung cancer he rendered on that 
examination or make any alteration 
deemed appropriate.  If the physician 
who conducted the September 2004 VA 
examination is not available the 
requested review and opinion may be 
performed by another VA physician.  

3.	Then, the RO should re- adjudicate the 
claim for service connection for lung 
cancer.  If this claim remains denied, 
the veteran and his representative 
should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond. The 
case should then be returned to this 
Board for further consideration, if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


